Citation Nr: 1120674	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  06-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in .


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was previously before the Board in December 2009 when it was remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming entitlement to service connection for diabetes mellitus.  He has alleged that he was exposed to Agent Orange while serving on the USS Newport News.  There is a question as to whether the Veteran actually was exposed to herbicides while on active duty.  He has claimed that, one time, he piloted a vessel which took his captain to shore.  The Veteran did not indicate when this trip took place.  In December 2009, the Board remanded the claim of entitlement to service connection for diabetes mellitus, in part, to request the Veteran to provide more information regarding his reported landfall in Vietnam.  The Board directed that the Veteran be contacted and identify, within a two month period, the approximate time he went ashore.  He was also asked to specifically identify the captain he had transported and also to identify the type of vessel he piloted.  In December 2009, the AMC sent the Veteran a letter requesting the above referenced information.  To date, the Veteran has not responded with any further identifying information.  In February 2011, the Veteran submitted a statement indicating that he did not have any further evidence to submit in support of his appeal.  

The Board also directed in its December 2009 remand that a deck log be obtained from the USS Newport News for the approximate time periods identified by the Veteran as to when he purportedly set foot in Vietnam.  While the Veteran did not respond to the VA's request for the dates he could have set foot in Vietnam, the Board notes that an August 2004 communication from the National Personnel Records Center includes dates when it was determined that the USS Newport News was in the official waters of Vietnam.  These dates, which were all in 1972, were May 9 to June 16; June 26 to August 4; August 16 to September 11; September 24 to October 2; and October 21 to November 28.  The Board finds these dates would be the only possible ones which could have resulted in the Veteran piloting a vessel which allegedly took his captain from ship to shore, resulting in the Veteran landing in Vietnam.  The Board finds that attempts should be made to obtain the deck logs from these time periods to see if they could verify the Veteran's reported activity.  

As the issue on appeal is being remanded, the Board finds the Veteran should be afforded another chance to provide any further identifying information with regard to his purported setting foot in Vietnam.  
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to identify, within a two month period or periods, the approximate time when he believes he went ashore.  Ask him to identify as specifically as possible the "Captain" whom he assisted to transport to shore.  The Veteran should be afforded the opportunity to identify the type of craft on which the trip to shore was made and the number of other individuals who went ashore on that craft.  The Veteran should be asked to identify any other individuals if possible.  The Veteran should be informed that he may submit other evidence in support of his allegation of having set foot in Vietnam.  

2.  If the Veteran identifies the approximate time period within a two month period or periods, the deck log from the USS Newport News for that time period or periods should be requested, from the Naval Historical Center, Ships History Branch, the National Archives and Records Administration, (and/or any other source deemed appropriate).  If the Veteran does not provide the requisite information requested in paragraph one above, the deck logs from the USS Newport News should be obtained for the periods May 9, 1972 to June 16, 1972; June 26, 1972 to August 4, 1972; August 16, 1972 to September 11, 1972; September 24, 1972 to October 2, 1972; and October 21, 1972 to November 28, 1972.  

3.  After the relevant deck logs have been obtained to the extent possible, a determination should be made as to whether the Veteran set foot on the soil of Vietnam.  

4.  After completion of the development directed above to the extent possible, review the claims file to determine whether any other development is required.  Then readjudicate the claim on appeal.  If such action does not resolve the appeal, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for a response.  


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


